Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

             REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a control assembly provides autonomous control of various functions of a grain cart and/or provides guidance to an operator of the grain cart during the unloading of a grain cart. The control assembly collects input from one or more sensors5 including a speed sensor to monitor speed of a PTO that drives the unloading auger of the grain cart, a height sensor that measures the height of material discharged from the grain cart into a receptacle such as a grain truck, and/or a boundary sensors that measure lateral position of the grain cart relative to the receptacle or grain truck. Based on the input, the control assembly may vary the position of the discharge gate of the10 grain cart, or provide guidance to the operator to steer and position the grain cart relative to an adjacent grain truck. The prior art fails to disclose that the control assembly for an agricultural implement comprising  a drive assembly adapted to connect the unload auger to a power-take-off shaft of an auxiliary implement for driving rotation of the unload auger according to a rotation speed of the power-take-off shaft, the control assembly comprising: a speed sensor adapted to measure the rotation speed of the power-take- 15off shaft; a controller for operative communication with the speed sensor and the gate actuator; the controller including a memory storing a minimum threshold and programming instructions thereon and a processor for executing the programming 20instructions so as to be configured to: compare the measured rotation speed from the speed sensor to the minimum threshold; and generate a closing signal for the gate actuator to displace the gate at least partway towards the closed position responsive to the measured rotation speed 25from the speed sensor falling below the minimum threshold.  These limitations are neither taught nor obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661